Citation Nr: 0620917	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fractured right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to April 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a noncompensable 
(zero percent) evaluation for residuals of a fractured right 
fifth metacarpal.  


FINDING OF FACT

Residuals of the veteran's fractured right fifth metacarpal 
include arthritis, full range of motion of the 
metacarpophalangeal and proximal interphalangeal joints, some 
limitation of motion of the distal interphalangeal joint with 
some favorable ankylosis, and very mild functional 
limitation; the disability does not present any exceptional 
or unusual circumstances as to render impractical the 
application of the regular scheduler standards. 

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fractured right fifth metacarpal have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5227, 5230 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA, upon receipt of a complete or substantially complete 
application for benefits, notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must (1) inform the claimant of any information and 
evidence not of record necessary to substantiate the claim; 
(2) inform the claimant of any evidence VA will seek to 
provide; (3) inform the claimant of any evidence the claimant 
is expected to provide; and (4) ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  

In a September 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and the veteran was 
provided an opportunity to submit such evidence. The letter 
enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including medical records, 
employment records, or records from other federal agencies); 
and information and evidence for which the veteran was 
responsible (including enough information about the records 
so that VA can request them from the person or agency that 
has them).  The veteran was also asked to send any treatment 
records pertinent to his claimed conditions.  The veteran, in 
effect, was asked to provide any evidence that pertains to 
his claim.  

The September 2003 letter provided VCAA notice to the veteran 
before issuance of the March 2004 rating decision. See 
generally Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Additionally, in a August 2004 statement of 
the case, the RO provided the veteran with applicable 
regulations on VCAA notice requirements and VA's duty to 
assist; notified the veteran of regulations pertinent to his 
claim; and informed the veteran of reasons why his claim was 
denied.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The CAVC held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of the information and 
evidence necessary to substantiate the claim.  
Dingess/Hartman, supra.  Additionally, VA must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of specific evidence necessary to establish a 
disability rating under the pertinent diagnostic code in this 
case, or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, VA informed the veteran of 
applicable regulations on disability ratings prior to 
certification to the Board.  Further, as the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for his service-
connected disability, any questions as to the appropriate 
effective date to be assigned are rendered moot.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  

The veteran's service medical records, VA treatment records, 
and a VA authorized examination have been associated with the 
claims file.  VA has provided veteran with every opportunity 
to submit evidence and arguments in support of his claim, and 
to respond to VA notices, and there is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B. Background and Evidence

A bilateral X-ray of the hands was completed by VA in July 
1997.  The X-ray report revealed narrowing of the distal 
interphalangeal joints (DIP) consistent with degenerative 
joint disease.  

The record indicates that the veteran's dominant hand is the 
right hand.  In an October 2003 VA authorized examination, 
the examiner reported that the veteran sustained a right 
fifth metacarpal base fracture in 1967 while in service.  He 
was put in a cast and the fracture healed.  He reported some 
pain with his hand over the years, which had started to 
bother him more in recent years.  He could make a tight fist 
bilaterally.  His right hand was weaker than the left.  His 
right fifth fingertip was about 1 centimeter to the proximal 
transverse of the crease of the palm.  An evaluation of the 
right little finger joint reflected distal interphalangeal 
(DIP) joint flexion from 0 to 40 degrees, proximal 
interphalangeal (PIP) joint flexion from 0 to 100 degrees, 
metacarpophalangeal (MCP) joint flexion from 0 to 90 degrees.  
The examiner stated that there was some ankylosis of the 
right fifth finger in a relatively favorable position and 
that the veteran had very mild functional limitation.  The 
examiner did not note ankylosis or limitation of motion in 
any of the other fingers.  A right hand X-ray revealed 
residuals of a fractured right fifth metacarpal base.  

The veteran indicated in October 2003 and April 2004 
statements, and reiterated by the veteran's representative in 
a February 2006 Appellant's Brief, that he suffers from pain 
and arthritis in his right hand, that his hand fatigues 
quickly, and that he should be evaluation for these symptoms 
as well as limitation of motion.



C. Law and Analysis

The veteran is seeking an increased rating evaluation for 
service-connected residuals of a fractured right fifth 
metacarpal.  The Board has carefully reviewed the evidence 
and statements made in support of the claim and finds that 
the preponderance of the evidence weighs against the 
veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability and 
a case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  See Id.  In this case, a staged rating is not 
appropriate.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2005).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

Measurement of ankylosis and joint motion of the thumb and 
fingers should be described by appropriate reference to the 
joints whose movement is limited with a statement as to how 
near, in centimeters, the tip of the thumb can approximate 
the fingers, or how near the tips of the fingers can 
approximate the proximal transverse crease of the thumb.  38 
C.F.R. § 4.71a (2005).

The applicable criteria provide that ankylosis or limitation 
of motion of single or multiple digits of the hand is to be 
evaluated as follows: for the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero degrees of flexion 
represents the fingers fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the MCP 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads. Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MCP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the DIP joint 
has a range of zero to 70 or 80 degrees of flexion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 1 (2005).

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MCP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metacarpophalangeal resection, at PIP 
joint or proximal thereto.  If both the MCP and PIP joints of 
a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the MCP or PIP joint is ankylosed, and 
there is a gap of more than two inches (5.1 centimeters) 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  If only the MCP 
or PIP joint is ankylosed, and there is a gap of two inches 
(5.1 centimeters) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, 
Note 3 (2005).  Ratings of 20 and 10 percent are available 
for amputation of the little finger depending on whether 
there is metacarpal resection.  38 C.F.R. § 4.71a, Diagnostic 
Code 5156 (2005).

Under Diagnostic Code 5227, ankylosis of the ring or little 
finger, unfavorable or favorable, in the major or minor hand 
is entitled to a maximum rating of 0 percent.  38 C.F.R. § 
4.71a (2005).  The note that follows Diagnostic Code 5227 
states that it should also be considered whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  Under Diagnostic Code 5230, any limitation of motion 
in the ring or little finger, in either the major or the 
minor hand, is entitled to a maximum rating of 0 percent.  
Id. 

When the evidence of record is considered under regulations 
as set forth above, the Board finds that the veteran is not 
entitled to a higher evaluation for residuals of a right 
fifth metacarpal fracture. 

The veteran is right-handed, thus major hand disability 
ratings are applicable.  See 38 C.F.R. § 4.69 (2005).  The 
October 2003 VA examination revealed normal range of motion 
of the MCP and PIP joints, and some limitation of motion of 
the DIP joint only which the examiner apparently 
characterized as favorable ankylosis of the right fifth 
finger; however, the examiner did not note ankylosis or 
limitation of motion in any of the other fingers.  Diagnostic 
Code 5227 provides that favorable and unfavorable ankylosis 
of the little finger of the major hand will be assigned a 
noncompensable evaluation.  38 C.F.R. § 4.71a (2005).  
Further, the Board does not find evidence that the residuals 
of the veteran's right fifth finger fracture has resulted in 
limitation of motion of other digits, or interference with 
overall function of the hand to a degree that would warrant a 
compensable evaluation under other diagnostic codes.  Thus, 
the Board finds that the veteran is in receipt of the maximum 
schedular rating for ankylosis of the little finger.  

Diagnostic Code 5230, which governs evaluations for 
limitation of motion of individual digits, also allows only a 
noncompensable evaluation for any limitation of motion of 
little finger.  38 C.F.R. § 4.71a (2005).  Thus, the Board 
finds that the veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the little finger.    

The Board has considered 38 C.F.R. § 4.59, painful motion due 
to a healed injury, which allows at least the minimum 
compensable rating for the joint.  However, in this case the 
veteran is rated at the maximum 0 percent allowable 
compensable rating for the joint, and thus a minimum 
compensable rating for the joint due to painful motion would 
still yield a noncompensable or 0 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2005).  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  However, the CAVC has held that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider the applicability 
of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Because, the veteran is already assigned 
the maximum schedular evaluation under Diagnostic Codes 5227 
and 5230, the provisions of 38 C.F.R. §§ 4.40 and 4.45 for 
functional loss are not applicable.

The Board notes that 1997 VA X-rays show that the veteran has 
degenerative joint disease.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When limitation of 
motion for the specific joint involved is noncompensable, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  Id.  For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are consider 
major joints.  38 C.F.R. § 4.45 (2005).  Multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints.  Id.

Thus, even in a light most favorable to the veteran, a rating 
under the Diagnostic Code 5003 for arthritis in the 
interphalangeal joint would still yield a 0 percent or 
noncompensable rating.  In this case, only the right DIP, a 
single minor joint, is shown to have limitation of motion.  
Thus a rating of 10 percent is not warranted.  See 38 C.F.R. 
§ 4.45 (2005).    

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1) 
(2005).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, residuals of the veteran's right fifth metacarpal 
fracture have not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, have not necessitated frequent periods 
of hospitalization, and have not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral of the veteran's case to appropriate VA officials 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

The Board has considered the veteran's statements in support 
of his claim, however, the veteran has not shown by competent 
medical evidence that his disability has increased to a 
compensable level.  

D.  Conclusion

The Board concludes that the preponderance of the evidence is 
against finding that the veteran's residuals of a fractured 
right fifth metacarpal has increased so as to warrant a 
higher rating evaluation.  The veteran is already rated at 
the maximum (zero percent) allowable in this case under the 
diagnostic codes for ankylosis, limitation of motion, 
functional loss, painful motion, and arthritis for the little 
finger of the major hand.  

As the preponderance of the evidence is against the veteran's 
claim, a compensable evaluation is not warranted.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

An increased (compensable) evaluation for residuals of a 
fractured right fifth metacarpal is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


